11Welch, J.,
concurs.
I respectfully concur and write separately to point out that the evidence clearly establishes that Mr. Porche gave a false statement in his deposition as to whether or not he was selling scrap metal. The question then becomes whether Mr. Porche made the statement “for the purpose of obtaining or defeating any benefit of payment.” See La. R.S. 23:1208(A). La. R.S. 23:1208(G) provides that when an employee receives benefits for more than thirty (30) days, the employee shall upon reasonable request report his other earnings to his employer’s payor on a form prescribed by the director and signed by the employee. Clearly, the sale of scrap metal would fall into the category of “other earnings.” Mr. Porche did submit such a report as requested on October 16, 2013 LWC-WC-1025EE. Form 1025EE, however, provides in part, “[a]s an injured worker, you must notify your employer or insurer of the earnings of any wages, ...."1 (Emphasis added). |2Black’s Law Dictionary and Webster’s Dictionary define a wage as a payment for services. See BLACK’S LAW DICTIONARY 815 (Abridged 5th ed. 1983) and Webster’s Ninth New Collegiate Dictionary (1991). The sale of scrap metal by Mr. Porche, therefore, is not a wage. Hence, the majority is correct in finding Mr. Porche did not violate La. R.S. 23:1208 because the Form 1025EE Mr. Porche signed speaks in terms of reporting wages and La. R.S. 23:1208 speaks in terms of reporting earnings. The term earnings is defined in *713Black’s Law Dictionary as being broader in meaning than wages and specifically includes “the sale of goods.” See BLACK’S LAW DICTIONARY 266 (Abridged 5th ed. 1983). This inconsistency creates ambiguity and confusion.
Thus, I respectfully concur.

. The full text of the paragraph in Form 1025EE quoted above provides:
It is unlawful for you to work and receive workers’ compensation disability benefits, except for supplemental earnings benefits. Supplemental earnings benefits are paid when an employee is able to work, but is unable to earn 90% or more of his pre-injury wages as a result of a job related accident. As an injured worker, you must notify your employer or insurer of the earning of any wages, changes in employment or medical status, receipt of unemployment benefits, receipt of social security benefits and receipt of retirement benefits. If you receive benefits for more than 30 days, you will be required to certify your earnings to you insurer quarterly.